 In the Matter OfJERSEY CITYDRY DOCKSCOMPANYandINDUSTRIALUNION OF MARINE AND SHIPBUILDINGWORKERS OFAMERICA,LOCAL No. 15Case No. R-1256THIRD AMENDMENT TO DIRECTION OF ELECTIONDecember 14, 1939On August 29, 1939, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election in theabove-entitled proceeding, the election to be held within twenty (20)days from the date of the Direction, under the direction and super-vision of the Regional Director for the Second Region.,On Septem-ber 16, 1939, the Board issued an Amendment to Direction of Electionextending the period within which the election should be conducted,by thirty (30) days.2On October 16, 1939, the Board issued a SecondAmendment to Direction of Election by extending the period withinwhich the election should be conducted, by sixty (60) additional days.sThe Board, at the request of the Regional Director, hereby furtheramends its Direction of Election, by extending the period withinwhich the election is to be conducted, by thirty (30) additional days.114 N. L.R. B. 1190.2 15 N. L.R. B. 412.3 16 N. L.R. B. 14.18 N. L. R. B., No. 56.322